NOTICE: NOT FOR OFFICIAL PUBLICATION.
  UNDER ARIZONA RULE OF THE SUPREME COURT 111(c), THIS DECISION IS NOT PRECEDENTIAL
                  AND MAY BE CITED ONLY AS AUTHORIZED BY RULE.




                                     IN THE
              ARIZONA COURT OF APPEALS
                                  DIVISION ONE


                               In re the Matter of:

                   TRANG VAN CAMP, Petitioner/Appellee,

                                         v.

              JONATHAN VAN CAMP, Respondent/Appellant.

                            No. 1 CA-CV 20-0607 FC
                                 FILED 10-14-2021


            Appeal from the Superior Court in Maricopa County
                           No. FC 2015-000407
              The Honorable Jacki Ireland, Judge Pro Tempore

               AFFIRMED IN PART; DISMISSED IN PART


                                APPEARANCES

Jonathan Van Camp, Chandler
Respondent/Appellant

Singer Pistiner PC, Scottsdale
By Jason Pistiner
Counsel for Petitioner/Appellee
                        VAN CAMP v. VAN CAMP
                          Decision of the Court



                      MEMORANDUM DECISION

Presiding Judge Jennifer B. Campbell delivered the decision of the Court,
in which Judge Samuel A. Thumma and Chief Judge Kent E. Cattani joined.


C A M P B E L, Judge:

¶1            Jonathan Van Camp (Father) seeks to set aside the 2016 decree
of dissolution (Decree), which was affirmed in a prior appeal, and he
challenges various post-decree rulings of the family court. Father’s
challenge to the Decree is untimely, and we lack jurisdiction to consider it.
We also lack jurisdiction to consider other parts of his appeal, which we
dismiss. For the remaining orders for which we have jurisdiction, Father
has shown no error, so we affirm those orders.

                             BACKGROUND

¶2            Father and Trang Van Camp (Mother) have three children
together, only one of whom is still a minor. In 2019, Father petitioned to
modify spousal maintenance, parenting time, and child support. Mother
moved to dismiss Father’s petition. She also filed a counter-petition to
compel payment of past-due spousal maintenance, child support, and
attorney’s fees, and to force Father to transfer items of property as required
under the Decree.

¶3            The family court dismissed Father’s petition to modify
spousal maintenance in 2019. The court eventually granted the remainder
of Father’s petition, modifying parenting time and child support in June
2020 and awarding attorney’s fees to Mother in July 2020. Proceedings on
Mother’s counter-petition and other matters continued until November
2020. Father filed his notice of appeal on October 21, 2020.

¶4             On appeal, Father challenges the validity of the Decree. He
also contends the family court erred by dismissing the portion of his
petition that sought modification of spousal maintenance, by ordering him
to appear for visitation exchanges, and by ordering the account holder to
divest Father of title and transfer title ownership to his children’s college-
savings accounts to Mother.




                                      2
                        VAN CAMP v. VAN CAMP
                          Decision of the Court

                                DISCUSSION

¶5             We review the family court’s rulings on spousal maintenance
and parenting time for an abuse of discretion. Garlan v. Garlan, 249 Ariz.
278, 280, ¶ 4 (App. 2020); Gonzalez-Gunter v. Gunter, 249 Ariz. 489, 491, ¶ 9
(App. 2020). The interpretation and application of statutes, court rules,
divorce decrees, and court orders present questions of law, which we
review de novo. Duckstein v. Wolf, 230 Ariz. 227, 231, ¶ 8 (App. 2012);
Quijada v. Quijada, 246 Ariz. 217, 219, ¶ 5 (App. 2019). We view the record
in the light most favorable to sustaining the court’s rulings, which we will
affirm “if there is any reasonable supporting evidence.” Garlan, 249 at 280–
81, ¶ 4.

I.     Validity of the Decree

¶6             We first address Father’s contention that the Decree is a void
judgment. Father does not contend the family court lacked jurisdiction to
enter the Decree. Thus, despite his terminology, Father does not challenge
the validity of the Decree. See Auman v. Auman, 134 Ariz. 40, 42 (1982)
(“Void judgments are those rendered by a court which lacked
jurisdiction.”).

¶7            Instead, he argues the family court erred by entering the
Decree without proper procedures or due process. In a prior appeal,
however, this Court upheld the Decree, rejecting Father’s due-process
challenge. Van Camp v. Van Camp, 1 CA-CV 16-0341 FC, 2017 WL 2875099,
at *2–3, ¶¶ 12–14 (Ariz. App. July 6, 2017) (mem. decision). As the time to
request reconsideration of this decision has long since run, we lack
jurisdiction to reconsider whether the family court erred in entering the
Decree. See ARCAP 22(c).

II.    Dismissal of Father’s Petition to Modify Spousal Maintenance

¶8              Father next argues the family court abused its discretion by
dismissing the portion of his petition that sought modification of spousal
maintenance. The court dismissed that portion of Father’s petition in 2019,
but it did not rule on the remaining issues in his petition until June 2020,
when it awarded Mother attorney’s fees in an amount to be determined
later. In July 2020, the court awarded Mother $10,000 in attorney’s fees and
thereby fully resolved all issues raised by Father’s petition.

¶9            This Court has jurisdiction over appeals from post-decree
judgments under A.R.S. § 12-2101(A)(2), which allows appeal “[f]rom any
special order made after final judgment.” Yee v. Yee, 251 Ariz. 71, 75, ¶¶ 10–


                                      3
                        VAN CAMP v. VAN CAMP
                          Decision of the Court

11 (App. 2021) (quoting A.R.S. § 12-2101(A)(2)). Before an appeal may be
taken, however, “the family court must have fully resolved all issues raised
in a post-decree motion or petition.” Id. at 76, ¶ 14. Unlike final judgments,
post-decree special orders need not contain a certification of finality under
Rule 78(b) or (c) of the Arizona Rules of Family Law Procedure (Rules) to
be immediately appealable. Id. at 75, ¶ 11. A party must file a notice of
appeal within 30 days after entry of a post-decree special order resolving
all issues. ARCAP 9(a).

¶10            Applying these principles, the order dismissing Father’s
petition to modify spousal maintenance became appealable in July 2020,
when the family court entered a sum-certain fee award to Mother. See Natale
v. Natale, 234 Ariz. 507, 510–11, ¶¶ 11–12 (App. 2014) (enforcement order
not appealable until court resolved request for attorneys’ fees). Because
Father did not file his notice of appeal until almost three months later, his
appeal from the dismissal of his petition to modify spousal maintenance is
untimely. Yee, 251 Ariz. at 75, ¶ 11.

¶11             Father argues the dismissal of his petition was not appealable
until the family court resolved Mother’s counter-petition. But “total finality,
i.e., the resolution of all pending claims for relief presented in all pending
petitions, is not required” for a special order to become appealable. Williams
v. Williams, 228 Ariz. 160, 166, ¶ 21 (App. 2011). The proceedings on
Mother’s counter-petition had no effect on Father’s time to appeal the
dismissal of his petition. Her counter-petition for enforcement was a
discrete request for relief, disconnected from Father’s petition.

¶12            Father also contends his time to appeal was extended by his
filing of Rule 83 and Rule 85 motions. Rule 83 and Rule 85 motions extend
the time to appeal, however, only if they are filed within 25 days of the
relevant ruling. ARCAP 9(e)(1), (e)(1)(E); Ariz. R. Fam. Law P. 83(c)(1).
Father filed both motions more than 25 days after his petition was finally
resolved. Moreover, both motions were directed at contempt rulings the
court made on Mother’s counter-petition, not rulings the court had made
on Father’s petition. 1




1 Father petitioned for special action with this Court in April 2021,
unsuccessfully seeking relief from the contempt rulings. See Van Camp v.
Blair, No. 1 CA-SA 21-0055 (Ariz. App. Apr. 7, 2021) (order accepting
jurisdiction and denying relief). Those rulings are not at issue in this appeal.


                                       4
                        VAN CAMP v. VAN CAMP
                          Decision of the Court

¶13           Because Father did not timely appeal the dismissal of his
petition to modify spousal maintenance, we lack appellate jurisdiction and
dismiss that portion of his appeal.

III.   Order Requiring Parents to Exchange Child at Police Station

¶14           Father next claims the family court abused its discretion by
ordering him “to personally appear for visitation exchanges.” In 2019, the
family court ordered the parties to conduct visitation exchanges at a local
police station. The order required “[t]he receiving parent [to] wait in the
front lobby” and “[t]he parent dropping off the child [to] exercise a
‘curbside’ drop off.” The court repeated that order in its June 16, 2020
ruling.

¶15           After Father began using a ride-share service for exchanges,
Mother moved to clarify that the current court order required Father to
personally appear at the exchanges. In response to Mother’s motion, the
court issued a minute entry “affirming the [existing] orders as written,”
noting “[t]he orders require the parents to exchange the child [at the police
station].” Father filed a Rule 83 motion to alter or amend the clarification,
which the court denied.

¶16            Father argues the court erred in its minute entry by
“endors[ing]” Mother’s “strict construction” of the exchange orders. But the
court did not modify its prior orders; it merely clarified their meaning.
Because Father’s appeal does not raise “different issues than those that
would arise from an appeal from the underlying [orders],” we lack
jurisdiction to substantively review the court’s clarification. Yee, 251 Ariz.
at 75, ¶ 10 (internal quotation marks omitted).

¶17             Father also asserts that the family court erred procedurally by
failing to make findings and conclusions, by refusing to consider his
proposals for alternate exchange procedures, and by cutting short his time
to respond to Mother’s motion by two days. First of all, a court is “not
required to state findings or conclusions in a ruling on any motion” unless
otherwise required by rule. See Ariz. R. Fam. Law P. 82(a)(2). Second, a
motion for clarification does not permit a court to amend a prior judgment.
See Ariz. R. Fam. Law P. 84(a), (d). Third, even assuming the court issued
its clarification order prematurely, the error was harmless because Father
had a chance to present his arguments in his motion to alter or amend the




                                      5
                         VAN CAMP v. VAN CAMP
                           Decision of the Court

clarification.2 See Creach v. Angulo, 189 Ariz. 212, 214 (1997) (error reversible
only if prejudicial).

¶18            In sum, to the extent this Court has jurisdiction over the
court’s clarification, Father has shown no reversible error.

IV.    Order Divesting Title to 529 Accounts

¶19            The family court ordered in the Decree “that Mother shall be
named as owner of the children’s 529 accounts.” Father refused to transfer
title to the accounts to Mother, and in response to Mother’s counter-
petition, the court repeatedly held Father in contempt. When the contempt
orders yielded no progress, Mother filed an additional motion asking the
court for an order to directly divest Father of title, and the court granted her
request. See Ariz. R. Fam. Law P. 89 (a), (b) (permitting court to enforce
judgment requiring conveyance of property held in Arizona).

¶20            Father contends he “cannot be ‘divested’ of the 529 accounts
because the children are the vested beneficiaries and because he “has some
contingent rights” in the accounts. These arguments amount to a collateral
attack on the Decree, which this Court upheld in Father’s previous appeal.
See Van Camp, 1 CA-CV 16-0341 FC, at *4, ¶ 21. As explained above, we lack
jurisdiction to reconsider alleged errors in the Decree. See ARCAP 22(c).

¶21            Father also argues the divestment order was erroneous
because he made deposits into the accounts after entry of the Decree. But
Father did not raise this argument in the family court.3 “[G]enerally, failure
to raise an argument in the [superior] court waives the issue on appeal,”
although the decision to find waiver is discretionary. Aleise H. v. Dep’t of
Child Safety, 245 Ariz. 569, 573, ¶ 12 (App. 2018) (alteration in original;
internal quotation marks omitted). Here, Father’s predicament stems from
his choice to ignore the terms of the Decree by failing to transfer title to the
accounts, by making post-decree contributions to the accounts, and by


2 Father does not appear to challenge the denial of his Rule 83 motion
directed at the clarification order. Even if he does, the family court did not
abuse its discretion by again declining to modify its existing orders.

3 Although Father provided several transcripts of hearings where the 529
accounts were discussed, he did not provide a transcript of the trial hearing
held on August 1, 2019. When an appellant fails to provide a transcript
relevant to issues raised on appeal, we “assume[] that the record supports
the trial court’s decision.” Kline v. Kline, 221 Ariz. 564, 572, ¶ 33 (App. 2009).


                                        6
                        VAN CAMP v. VAN CAMP
                          Decision of the Court

failing to raise the issue when Mother petitioned to enforce the Decree.
Because Father has not raised any reviewable arguments about the
divestment of the 529 accounts, we dismiss that portion of his appeal.

V.    Attorney’s Fees

¶22           Mother requests her attorney’s fees under A.R.S. § 25-324,
which allows us to award fees after considering the parties’ financial
resources and the reasonableness of their positions on appeal. The record
shows a substantial disparity in financial resources, with Father earning
almost four times as much as Mother. Mother claims the parties’ resources
have not changed. Father’s unsubstantiated assertions that his finances are
in “shambles” and that his “career has stalled” are not enough to convince
us otherwise.

¶23           Father has also taken unreasonable positions in this appeal. In
particular, he mounted repeated collateral attacks on the Decree this Court
upheld in his prior appeal, in which he was also assessed fees for taking
unreasonable positions. Van Camp, 1 CA-CV 16-0341 FC, at *4, ¶ 20. We
therefore award Mother her taxable costs on appeal and reasonable
attorney’s fees in an amount to be determined pending her compliance with
ARCAP 21.

                              CONCLUSION

¶24            For all of these reasons, we dismiss Father’s appeal to the
extent it challenges the Decree, the ruling on spousal maintenance, and the
divestment order. We affirm the remaining rulings and orders of the family
court.




                           AMY M. WOOD • Clerk of the Court
                           FILED: AA




                                        7